     Case 1:19-cv-02456 Document 1 Filed 08/29/19 USDC Colorado Page 1 of 5




                       0IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

DANIEL LOPEZ and
DEBBIE LOPEZ,

        Plaintiff,

v.

THE TRAVELERS HOME AND
MARINE INSURANCE COMPANY,

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________


        Defendant, The Travelers Home and Marine Insurance Company (“Travelers”), through

its attorneys and pursuant to 28 U.S.C. §§ 1441(a) and 1446 and D.C.COLO.L.Civ.R. 81.1,

removes this civil action from the District Court, Arapahoe County, Colorado to the United States

District Court for the District of Colorado. As grounds, Travelers states as follows:

        1.      Travelers is the Defendant in a civil action pending in the District Court, Arapahoe

County, Colorado and styled Daniel Lopez and Debbie Lopez v. The Travelers Home and Marine

Insurance Company, Case No. 2019 CV 31765.               Pursuant to 28 U.S.C. § 1446(a) and

D.C.Colo.LCivR. 81.1A, the Register of Actions (Exhibit C) and a complete copy of the file from

the Arapahoe County District Court is attached as Exhibits A-F.

        2.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), because it is

filed within one year of the commencement of this action and within thirty days of the date on
   Case 1:19-cv-02456 Document 1 Filed 08/29/19 USDC Colorado Page 2 of 5




which this case first became removable. Plaintiffs served the Complaint on Travelers on August 8,

2019. Exhibit D, Return of Service. Accordingly, Travelers’ thirty-day period for removal

commenced on that date, with a corresponding deadline to remove of September 7, 2019.

       3.      The described civil action is one in which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332(a), as the action is one between citizens of different states and

the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       4.      Plaintiffs allege the following claims for relief against Travelers: (1) breach of

contract; and (2) unreasonable delay and denial of covered benefits pursuant to C.R.S. §§ 10-3-

1113(3), 1115, and 1116;

                                     Diversity of Citizenship

       5.      As alleged in the Complaint, Plaintiffs are individuals who are and were at all

relevant times residents of Arapahoe County, Colorado, which makes Plaintiffs citizens of

Colorado. Exhibit A, Complaint, ¶3. Defendant Travelers is a foreign corporation with its

principal place of business located in the state of Connecticut. See Certificate of Good Standing

attached as Exhibit G. As Plaintiffs are domiciled in and therefore citizens of Colorado, and

Defendant is a citizen of Connecticut, there is complete diversity of citizenship among the parties.

28 U.S.C. § 1332.


                Amount in Controversy Exceeds Jurisdictional Requirements

       6.      Plaintiffs’ Complaint alleges claims for breach of contract and statutory bad faith

pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116. Exhibit A at ¶¶ 16-25. Plaintiffs have filed a

civil cover sheet with the Complaint indicating that Plaintiff seeks a monetary judgment in excess

of $100,000. Exhibit B, Civil Cover Sheet. See Paros Properties LLC v. Colorado Cas. Ins. Co.,

                                                 2
   Case 1:19-cv-02456 Document 1 Filed 08/29/19 USDC Colorado Page 3 of 5




835 F.3d 1264, 1272-1273 (10th Cir. 2016) (civil cover sheet sufficient to demonstrate amount in

controversy). In addition, Plaintiffs seek statutory attorney’s fees pursuant to C.R.S. § 10-3-1116.

Exhibit A, ¶25; Prayers for Relief (c). A reasonable estimate of the attorney’s fees that would be

required to litigate this action through trial coupled with the damages Plaintiffs seek to recover

exceeds the jurisdictional threshold of $75,000. “The Supreme Court has long held that when a

state permits recovery of attorney’s fees, a reasonable estimate may be used in calculating the

necessary jurisdictional amount in a removal proceeding based upon diversity of citizenship.”

Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998) (citing Missouri State Life Ins.

Co. v. Jones, 290 U.S. 199, 202 (1933))

       7.      “The amount in controversy is not proof of the amount the plaintiff will recover.

Rather it is an estimate of the amount that will be put at issue in the course of the litigation.”

McPhail v. Deere & Company, 529 F.3d 947, 956 (10th Cir. 2008). Here, the allegations of

Plaintiffs’ Complaint and the Civil Cover Sheet providing that Plaintiffs seek a monetary judgment

in excess of $100,000 demonstrate that the amount in controversy exceeds the $75,000

jurisdictional threshold in 28 U.S.C. § 1332(a).

       8.      Based on the foregoing, this Court has jurisdiction over this action under 28 U.S.C.

§ 1332(a), because there is complete diversity between the parties and the amount in controversy

exceeds $75,000.00. Accordingly, the matter is properly removed to this Court under 28 U.S.C.

§§ 1441(a) and 1446.

       9.      Promptly upon filing this Notice of Removal, Travelers shall give written notice of

the filing to Plaintiffs as required by law. Travelers is concurrently filing a notice attaching this




                                                   3
   Case 1:19-cv-02456 Document 1 Filed 08/29/19 USDC Colorado Page 4 of 5




Notice of Removal with the Clerk of the Arapahoe County District Court, Colorado. A copy of

that notice is attached hereto as Exhibit H.

       WHEREFORE, Defendant Travelers requests that this Court accept its Notice of Removal

and assume jurisdiction over this action.

       Respectfully submitted this 29th day of August, 2019.

                                                   FORAN GLENNON PALANDECH
                                                   PONZI & RUDLOFF PC

                                                   By: s/ Wm. Ryan Walls
                                                       Amy M. Samberg, Reg. 42999
                                                       Wm. Ryan Walls, Reg. 52093
                                                       700 17th Street, Ste. 1350
                                                       Denver, Colorado 80202
                                                       Telephone: (720) 336-2243
                                                       asamberg@fgppr.com
                                                       rwalls@fgppr.com
                                                      Attorneys for Defendant




                                               4
   Case 1:19-cv-02456 Document 1 Filed 08/29/19 USDC Colorado Page 5 of 5




                                      CERTIFICATE OF SERVICE


        I hereby certify that, on August 29, 2019 I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the following:

Jonathan S. Sar
Sean B. Leventhal
Richard Daly
John Scott Black
Daly & Black, P.C.
2211 Norfolk Street, Suite 800
Houston TX 77098
Phone Number: 713-655-1405
Fax Number: 713-655-1587
Email: sleventhal@dalyblack.com
jsar@dalyblack.com
rdaly@dalyblack.com
jblack@dalyblack.com
ecfs@dalyblack.com
Attorneys for Plaintiff

                                                      s/ Arlene Morhauser
                                                      Arlene Morhauser




                                                 5
